Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a method and apparatus in accordance with the claimed invention. Specifically, none of the prior art references teaches a specific semantic knowledge framework with a mapping apparatus that includes the specific vector calculation as claimed. 
The two closest pieces of prior art are: 
1. Magliozzi, which an inventive chatbot uses a natural language processor ( e.g. , a neural network ) to receive , classify , and respond to queries on thousands of different topics . An inventive chatbot can also request real - time assistance from an administrator when faced with a difficult query and learn on - the - fly from the administrator's response. Col. 4, lines 55-60 disclose: the processor implements a dialogue manger including a natural language processing server. See Col. 6, lines 1-30 for further expansion on a dialog theme and manager. Col. 10, lines 60-67 explicitly disclose semantically informed pattern matching, which is a semantic framework for providing the dialog theme. However, Magliozzi does not disclose the specific calculation as claimed. 
2. ESA, which is directed towards discussing explicit semantic analysis, generally, but still does not disclose the specific vector calculation. 
Regarding eligibility under 35 U.S.C. 101, the presently amended claims, ESA shows, at least on Page 11, that explicit semantic analysis is used to calculate precision values and present multidimensional vectors, which cannot be reasonably said to be performed mentally. Further, the claims are not simply mathematical formulas because the calculation is used by a dialog manager for the specific purpose of generating question expressions and a dialog. This is integration into a practical application. The present invention is directed towards machine-aided dialog systems, in the field of artificial intelligence. For further support, please see the attached Oracle reference which explicitly states that Explicit Semantic Analysis is an unsupervised algorithm for feature extraction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687